NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 01 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ANGEL MONTES MARTINEZ, AKA                       No. 14-71406
Angel Martinez, AKA Angel Montes,
AKA Marcelo Montes, AKA Marcelo                  Agency No. A029-655-930
Montes Martinez, AKA Angel Montes-
Martinez, AKA Isidro Montes-Martinez,
AKA Marcelo Montes-Martinez, AKA                 MEMORANDUM*
Angel Montesmartinez,

               Petitioner,

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Angel Montes Martinez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We review due process challenges de novo. Padilla-Martinez v. Holder, 770 F.3d
825, 830 (9th Cir. 2014). We grant the petition for review and remand.

      Substantial evidence does not support the agency’s conclusion that the harm

experienced by Montes Martinez and his brother as children was the result of a

private dispute with their persecutor, and that their familial relationship to their

father did not represent one central reason for the attacks. See Singh v. Holder, 764
F.3d 1153, 1160-62 (9th Cir. 2014); see also Parussimova v. Mukasey, 555 F.3d
734, 741 (9th Cir. 2009) (“a motive is a ‘central reason’ if the persecutor would not

have harmed the applicant if such motive did not exist”).

      In addition, substantial evidence does not support the BIA’s finding that

Montes Martinez failed to establish harm by an individual the Mexican

government is unwilling or unable to control. See Doe v. Holder, 736 F.3d 871,

878-89 (9th Cir. 2013) (petitioner’s evidence that the police rejected one complaint


                                            2                                     14-71406
and quickly dismissed a second complaint against named attackers compelled the

conclusion that the government was unwilling or unable to protect him from

private attacks).

      Thus, we grant the petition for review and remand Montes Martinez’s

withholding of removal and CAT claims for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); see

also Afiyie v. Holder, 613 F.3d 924, 937 (9th Cir. 2010) (remanding CAT claim in

light of errors identified in agency’s “unable or unwilling” analysis and evidence

of government awareness of danger to petitioner). We decline to address, as moot,

Montes Martinez’s contention that the BIA’s denial of his CAT claim violated due

process.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                   14-71406